19-70067-tmd Doc#410 Filed 06/19/20 Entered 06/19/20 10:09:31 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 19, 2020.

                                                                __________________________________
                                                                          TONY M. DAVIS
                                                                UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________
                                 UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TEXAS
                                         MIDLAND DIVISION

   In re:
                                                                 Chapter 11
   TAJAY RESTAURANTS, INC., et al.,
                                                                 Case No. 19-70067-TMD
                             1
                  Debtors.                                       (Jointly Administered)

            ORDER GRANTING MOTION OF LANE DWORKIN PROPERTIES, LLC
                 FOR ALLOWANCE OF AN ADMINISTRATIVE EXPENSE
                              FOR POST-PETITION RENT
                  (Against Yummy Holdings, LLC, Case No. 19-70069-TMD)
                                     [Docket #392]

            Upon the Motion of Lane Dworkin Properties, LLC for Allowance of an Administrative

   Expense for Post-Petition Rent (Against Yummy Holdings, LLC, Case No. 19-70069-TMD) (the

   “Motion”) [Doc. #392] filed by Lane Dworkin Properties, LLC (the “Movant”), the Court finds

   that it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, this is a core proceeding

   pursuant to 28 U.S.C. § 157(b), venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and

   1409, proper and adequate notice of the Motion, the deadline to file any objections to the


   1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
   tax identification number, are as follows: Yummy Seafoods, LLC (5495); Yummy Holdings,
   LLC (5580); and Tajay Restaurants, Inc. (3602). The mailing address for the Debtors, solely for
   purposes of notices and communications, is 3304 Essex Drive, Richardson, Texas 75082.


   {2133658;}
19-70067-tmd Doc#410 Filed 06/19/20 Entered 06/19/20 10:09:31 Main Document Pg 2 of 2




   Motion, and any hearing thereon was given, and no other or further notice is necessary, the legal

   and factual bases set forth in the Motion establish just cause for the relief granted herein, and any

   timely objections to the Motion having been withdrawn or overruled for the reasons stated on the

   record at any hearing, and after due deliberation and sufficient cause appearing therefor –

            IT IS HEREBY ORDERED that the Movant’s administrative expense is allowed against

   Debtor Yummy Holdings, LLC in the amount of $23,005.24.

            IT IS FURTHER ORDERED that Debtor Yummy Holdings, LLC and the Movant are

   authorized to take all actions necessary to effectuate the relief granted pursuant to this order in

   accordance with the Motion.

            IT IS FURTHER ORDERED that this Court shall retain jurisdiction with respect to all

   matters arising from or related to the implementation of this order.

                                                    ###

  Submitted by:


   /s/ Brandon C. Bickle
   Brandon C. Bickle, OBA #22064
   Sidney K. Swinson, OBA #8804
   GABLEGOTWALS
   1100 ONEOK Plaza
   100 West Fifth Street
   Tulsa, Oklahoma 74103
   (t) 918.595.4800 | (f) 918.595.4990
   bbickle@gablelaw.com
   sswinson@gablelaw.com
   Attorneys for Movant




   {2133658;}
